DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/19/2021 has been entered.
Response to Amendment
The amendments filed on 1/19/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US Pub No. 2016/0099420) in view of Kim (KR20150042386, Machine translation)
	Regarding Claim 1, Itoi et al. teaches an organic electroluminescent device [Fig. 1, 0016] having at least an anode [104, Fig. 1, 0049], a hole transport layer [108, Fig. 1, 0049], a luminous layer [110, Fig. 1, 0049], an electron transport layer [112, fig. 1, 0049], and a cathode [116, Fig. 1, 0049] in this order [Fig. 1], wherein the hole transport layer contains an arylamine compound represented by the following general formula 1 [page 9] [0050, 0088] 

    PNG
    media_image1.png
    252
    389
    media_image1.png
    Greyscale



	Itoi et al. is silent on the luminous layer contains an compound represent formula 2 or a compound represented by general formula 3.
	Kim et al. teaches an organic electroluminescent compound which provides improved luminous efficiency, power efficiency, and durability while using low voltage [Abstract, page 1 of 54 of translated 
In the following compound, X is sulfur, A1 is single bond, R9 and R10 is methyl, R3-4 and R5-8 are hydrogen, and Ar6 is quinazolinyl group with a phenyl group substituent

    PNG
    media_image2.png
    237
    206
    media_image2.png
    Greyscale



	Since Itoi et al. is open to a material of the emission layer to be compounds such as CBP, Alq3, and carbazoles [0055] and concerned about improving lifetime and efficiency [0020] and driving voltage [0078], and Kim et al. is concerned about providing a emission layer material as an alternative to BAlq, CBP, and carbazone compounds [page 13 and 14 of 53, see last paragraph of page 13 and first paragraph of page 14], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the EL layer 110 of Itoi et al. with the compound of Kim et al. in order to improve luminous efficiency, power efficiency, and durability while using low voltage [Abstract, page 1 of 54 of translated document] for a light emission layer [page 14 of 54 of translated document, middle to bottom right of page].
	Within the combination above, modified Itoi et al. teaches a luminous layer comprising compound 2a.

The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US Pub No. 2016/0099420) in view of Kim (KR20150042386, Machine translation)as applied above in addressing claim 1, in further view of Yokoyama  (WO2014/129201, English translation as US Pub No. 2015/0380657)
	Regarding Claim 2-5, within the combination above, modified Itoi et al. is silent on formula 4. 

	Since modified Itoi et al. teaches an electron transport layer for an OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the electron transport layer of modified Itoi et al. electron transport layer material of Yokoyama et al. in order to provide a OLED where luminous efficiency is improved and driving voltage is decreased, and durability of the organic EL device can thereby be improved [0122].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US Pub No. 2016/0099420) in view of Kim (KR20150042386, Machine translation) as applied above in addressing claim 1, in further view of Hayashi (US Pub No. 2017/0271599) 
	Regarding Claim 6, within the combination above, modified Itoi et al. is silent on wherein the hole transport layer has a two-layer structure composed of a first hole transport layer and a second hole transport layer, and the second hole transport layer is located beside the luminous layer and contains the arylamine compound represented by the general formula (1).
	Hayashi et al. teaches a hole transport layer comprising a first hole transport layer and a second hole transport layer, used in order to provide improved carrier balance and luminous efficiency, and lower driving voltage [0342].
	Since modified Itoi et al. teaches a hole transport layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the hole transport layer of modified Itoi et al. with the hole transport layer of Hayashi et al. in order to provide improved carrier balance and luminous efficiency, and lower driving voltage [0342].
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US Pub No. 2016/0099420) in view of Kim (KR20150042386, Machine translation) as applied above in addressing claim 1, in further view of Lin (US Pub No. 2014/0175388)
	Regarding Claim 7, within the combination above, modified Itoi et al. is silent on wherein the luminous layer contains a red light emitting material.
	Lin et al. teaches an OLED device with a luminous layer comprising a red phosphorescent light layer comprises an Iridium complex [0032].
	Since modified Itoi et al. teaches a EL device with red regions [0085], it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the Iridium complex of Lin et al. with the emitting layer of Itoi et al. as it is merely the selection of a known red emitting material for OLED devices and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 8, within the combination above, modified Itoi et al. teaches wherein the luminous layer contains a phosphorescence-emitting material [See rejection above].
	Regarding Claim 9, within the combination above, modified Itoi et al. teaches wherein the phosphorescence-emitting material is a metal complex containing iridium [See rejection above].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726